Citation Nr: 1003739	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  07-36 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to a compensable disability rating for the 
postoperative residuals of an oral fistula to the maxillary 
sinus secondary to tooth extraction.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran had active military service from October 1954 to 
October 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  The claim was denied by the RO in December 2001 
and the Veteran did not file a timely substantive appeal.  He 
reopened the claim in August 2004.  The notice required by 
the Veterans Claims assistance Act of 2000 (VCAA) was sent in 
August 2004.  It was denied by the RO in November 2004 and 
the notice was sent to the Veteran in May 2005.  He made a 
timely response in June 2005.  The RO construed this as a new 
claim.  However, a liberal reading shows it to be a timely 
notice of disagreement (NOD).  The RO sent another VCAA 
notice in April 2006.  The claim was denied by a June 2006 
rating decision.  A timely NOD, statement of the case, and 
substantive appeal followed and the matter is now before the 
Board.  

The Veteran did not report for a hearing scheduled in 
connection with this claim.  He did not request a 
postponement, assert good cause for missing the hearing, or 
request that it be rescheduled.  Under these circumstances, 
the Board must proceed as if the request for a hearing had 
been withdrawn.  38 C.F.R. § 20.702(d) (2009).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The service-connected postoperative residuals of an oral 
fistula to the maxillary sinus secondary to tooth extraction 
are manifested by the loss of teeth with the masticatory 
surface restored by a suitable prosthesis.  

2.  The service-connected postoperative residuals of an oral 
fistula to the maxillary sinus secondary to tooth extraction 
are not manifested by chronic osteomyelitis or 
osteoradionecrosis, involvement of the mandible, limitation 
of the inter-incisal range to 40 millimeters or less, 
involvement of the ramus, the condyloid process, or the 
coronoid process.  There has been no loss of the hard palate, 
loss of the maxilla, or malunion or nonunion of the maxilla.  
There is no disfigurement or impairment of function of 
mastication.  There is no scar that is painful or that limits 
function.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for the 
postoperative residuals of an oral fistula to the maxillary 
sinus secondary to tooth extraction have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 4.7, 4.20 and Codes 7200, 7804, 7805, 
9900-9916 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to Notify

In letters dated in August 2004 and April 2006, the RO 
provided the Veteran with an explanation of the type of 
evidence necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
The initial notice letter was provided before the 
adjudication of his claim in November 2004.  The April 2006 
letter was provide before adjudication of the claim in June 
2006.  VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  
Therefore, the Board may decide the appeal without a remand 
for further notification.  


Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service medical records have been obtained.  His 
available post-service treatment records have also been 
obtained.  The Veteran has had an opportunity for a hearing.  
His VA medical records have been associated with the claims 
folder.  He has had several recent VA examinations and 
medical opinions have been obtained.  The representative has 
requested another VA examination.  However, there is no 
evidence, or claim from the Veteran, that the condition has 
changed since the most recent VA examination in May 2006.  A 
remand is not required solely due to the passage of time.  
See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Background

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2009).  The Board has considered all the 
evidence of record.  Specifically, we have gone back at least 
a year before the date the claim was received.  See 38 C.F.R. 
§§ 3.157, 3.400(o) (2009).  However, the most probative 
evidence of the degree of impairment consists of records 
generated in proximity to and since the claim on appeal.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The service treatment records show the Veteran had a tooth on 
the upper left extracted.  The extraction left a fistula from 
the mouth into the maxillary sinus.  Sinusitis developed.  An 
attempt to close the fistula in July 1955 was unsuccessful.  
Corrective surgery was performed in July 1956.  On VA 
examination in June 1957, the Veteran was found to have full 
upper dentures.  No symptomatic residuals of the fistula were 
reported.  In a September 1957 rating decision, the RO 
granted service connection for an oral fistula, maxillary 
sinus left, postoperative residual, secondary to extraction 
of tooth #13.  (VA and the service department had different 
numbering systems for teeth; and there have been subsequent 
changes.)  A noncompensable rating was assigned.  

The Veteran requested increased ratings from time to time 
over the years.  In December 2002 the Veteran had a VA dental 
examination.  The records were reviewed.  The Veteran 
complained of difficulty chewing and breathing during sleep.  
The examiner found there was no loss of masticatory function.  
Many missing teeth had been replaced by a serviceable 
removable prosthesis.  There was no limitation of motion of 
the mandible.  The inter-incisal range was 45 millimeters, 
which the examiner noted was very good.  There was also 
lateral excursion.  There was sensitivity and tenderness on 
the maxillary alveolar residual ridge.  There was moderate 
reception of the left maxillary alveolar bone, where the 
teeth were missing, as well as the maxilla.  That was 
reported to be the result of the surgical intervention in 
service to correct the oroantral fistula.  A panoramic 
radiograph showed complete healing of the left maxilla, where 
the oroantral fistula was corrected in 1956.  The examiner 
wrote that meant there was no problem with that condition 
anymore.  Also, there was no evidence of maxillary sinusitis.  
The panoramic radiographs showed the sinus spaces were 
radiolucent showing no fluid inside the sinuses.  

The Veteran did not file a timely substantive appeal in 
response to a January 2003 statement of the case.  He filed 
another claim in August 2004.  

The Veteran had another VA dental examination in February 
2005.  The records were reviewed and the pertinent dental and 
medical histories were discussed.  The Veteran complained of 
problems breathing with a persistent cough, left 
tempromandibular joint pain, persistent pain in the left 
maxilla, loss of taste, and difficulty chewing.  Examination 
revealed that all maxillary teeth were absent.  Five teeth 
were present in the mandible.  Moderate gingival inflammation 
of the remaining teeth with extensive bone loss was observed.  
The tongue and oral soft tissues looked normal, except for 
sensitivity and tenderness and the extensive alveolar bone 
loss on the left maxillary alveolar ridge area.  The Veteran 
had average limitation of masticatory function due to wearing 
a complete dental prosthesis for 50 years.  The examiner 
commented that the Veteran was suffering a complete loss of 
maxillary teeth, a chronic maxillary sinusitis with 
persistent posterior nasal drip that caused him to cough and 
have shortness of breath, and neuralgia of all the maxillary 
and ophthalmic branches of the left trigeminal nerve.  It was 
all caused by the traumatic extraction of tooth #13 that left 
an oroantral fistula and the subsequent treatments to correct 
the problem.  

The next and most recent VA examination was in May 2006.  The 
Veteran's history was reviewed.  His main complaints were of 
difficulty chewing and breathing problems when asleep.  
Objectively, examination disclosed no loss of masticatory 
function.  Missing teeth were enumerated.  They were noted to 
all be replaced by removable prostheses.  The maximum inter-
incisal range was 43 millimeters.  It was not possible to 
evaluate the bone level as the Veteran refused to take any 
X-rays.  Clinical evaluation showed complete healing of the 
left maxilla, where the oroantral fistula was surgically 
corrected.  The examiner concluded that the symptoms were 
normal of an edentulous patient with a denture of 10 years or 
more.  The examiner specified that there was no evidence of 
aggravation or increase in the condition.  

The record also includes VA clinical notes through September 
2007, when the Veteran did not report for a dental 
appointment.  These clinical records primarily address other 
conditions and do not provide any additional information for 
the current appeal; so they will not be set forth in detail 
at this time.  

Criteria

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2009).  

Since there are no specific rating criteria for an oral 
fistula residuals, the Board has considered all the rating 
codes that might apply.  There is no evidence of chronic 
osteomyelitis or osteoradionecrosis, or any analogous bone 
disease ratable by analogy under diagnostic code 9900.  There 
is no involvement of the mandible (jaw) ratable under 
diagnostic code 9901, 9902, 9903, or 9904.  The inter-incisal 
range has been consistently measured to be greater than 40 
millimeters, so there is no basis for compensation under 
diagnostic code 9905.  There is no evidence of involvement of 
the ramus ratable under diagnostic codes 9906 or 9907.  There 
is no evidence of involvement of the condyloid process 
ratable under diagnostic code 9908 or the coronoid process 
ratable under diagnostic code 9909.  There has been no loss 
of the hard palate ratable under diagnostic code 9911 or 
9912.  There has been a loss of teeth, but, since the 
examinations have shown that the masticatory surface has been 
restored by a suitable prosthesis, diagnostic code 9913 
provides a noncompensable rating.  

The surgery in service closed the fistula left by a dental 
extraction.  All the examinations show that there has been no 
loss of the maxilla ratable under diagnostic code 9914.  Due 
to the location of the fistula, the residuals might be rated 
by analogy to a loss of less than 25 percent of the maxilla 
under diagnostic code 9915.  Where there is a loss that is 
not replaceable by prosthesis, this code provides a 20 
percent rating.  That is, where there is an open hole, a 20 
percent rating is appropriate.  Where the loss is replaceable 
by a prosthesis, that is to say it can be closed, a 
noncompensable rating will be assigned.  This is most closely 
analogous to the Veteran's situation because the hole was 
surgically closed.  Thus, under diagnostic code 9915 a 
noncompensable rating would be assigned.  Further, the 
examinations show there is no malunion or nonunion of the 
maxilla ratable under diagnostic code 9916.  

The disability is currently rated by analogy to diagnostic 
code 7200.  This code does not provide ratings in and of 
itself; rather, it provides that injuries of the mouth will 
be rated for disfigurement and impairment of function of 
mastication.  In this case, there is no claim or evidence 
that the fistula resulted in any disfigurement.  As discussed 
above, the examinations have shown that there is no 
compensable impairment of function of mastication.  Thus, 
there is no basis for a compensable rating under these 
criteria.  

The Board has also considered the provisions for rating 
scars, but there is no evidence that the Veteran has a 
residual scar that is actually painful, or which limits any 
function of his mouth to a compensable degree.  See 38 C.F.R. 
§ 4.118, Codes 7804, 7805 (2009).  

Conclusion

It appears that the clearest residual of the fistula in 
service is the loss of teeth.  That is, the most closely 
analogous rating criteria is diagnostic code 9913 for the 
loss of teeth.  Under that code, a noncompensable rating is 
appropriate because the masticatory surfaces have been 
restored by a suitable prosthesis.  Similarly, as discussed 
above, the most closely analogous rating as an injury to the 
maxilla results in a noncompensable evaluation.  Neither the 
Veteran nor his representative have identified any diagnostic 
code that might provide a compensable rating.  Despite its 
review, the Board does not find any basis in the rating code 
for a compensable rating.  While the Veteran may feel that a 
higher rating should be assigned, the findings of the trained 
medical professionals form the preponderance of evidence in 
this case.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in Hart 
v. Mansfield, 21 Vet. App. 505 (2007) and whether staged 
ratings should be assigned.  We conclude that the fistula 
residuals have not significantly changed and uniform rating 
is appropriate in this case.  At no time during the rating 
period has the disability approximated any applicable 
criteria for a compensable rating.  

Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2009) have been 
considered whether or not they were raised by the Veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2009).  The Board, as 
did the RO (see statement of the case dated in September 
2007), finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2009).  In 
this regard, the Board finds that there has been no showing 
by the Veteran that this service-connected disability has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a claim for total disability based on individual 
unemployability (TDIU) is part of an increased rating claim 
when such claim is raised by the record.  The evidence 
pertaining to the increased rating claim in this case shows 
that the fistula residuals do not, by themselves or together 
with other service-connected disabilities, render the Veteran 
unemployable.  That is, the record here does not raise a TDIU 
claim.  


ORDER

A compensable disability rating for the postoperative 
residuals of an oral fistula to the maxillary sinus secondary 
to tooth extraction is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


